United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2691
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Charles Mark Files,                     *
                                        *       [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: February 21, 2006
                                Filed: February 27, 2006
                                 ___________

Before MURPHY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      After the district court1 denied his motion to suppress evidence seized from his
home pursuant to a search warrant, Charles Mark Files conditionally pleaded guilty
to conspiring to distribute and possess with intent to distribute 500 grams or more of
methamphetamine, in violation of 21 U.S.C. § 846. The district court sentenced him
to 120 months in prison and 3 years of supervised release. On appeal, he challenges
the denial of his motion to suppress. For the reasons discussed below, we affirm.



      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas.
       Having reviewed the district court’s factual findings for clear error and its legal
conclusions de novo, see United States v. Williams, 431 F.3d 1115, 1117 (8th Cir.
2005), we conclude that the district court did not err in denying Files’s suppression
motion. The affidavit submitted in support of the search warrant application did not
violate Franks v. Delaware, 438 U.S. 154 (1978), and the affidavit established
probable cause because it sufficiently corroborated the information that informants
had provided to police, the information it contained was not stale, and it adequately
connected Files’s criminal activity outside his home to a reasonable belief that
contraband would be found inside his home.

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                           -2-